Filed with the Securities and Exchange Commission on May 22, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 International Stem Cell Corporation (Exact name of registrant as specified in its charter) Delaware 20-4494098 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 2595 Jason Court Oceanside, CA 92056 (Address of principal executive offices)(Zip code) 2006 Equity Participation Plan (Full title of the plan) William B. Adams Chief
